Exhibit 10.15

 

SOFTWARE LICENSE AND ROYALTY AGREEMENT

 

This Software License AND ROYALTY AGREEMENT (this "Agreement"), effective as of
October 10, 2012 (the "Effective Date"), is made between Consorteum Holdings,
Inc., a Nevada corporation with an office at 5045 Orbitor Road, Building 8,
Suite 200, Mississauga, Ontario, Canada, L4W 4Y4 (“Licensee”), and Tarsin Inc.,
a Nevada corporation with its registered office at 916 Southwood Blvd., Incline
Village, Nevada (“Licensor”). Each of Licensee and Licensor is a “Party” and
collectively, the “Parties.”

 

WHEREAS, Licensor has developed certain software described in Schedule A,
Description of the Software (“Software”);

 

WHEREAS, Licensee wishes to license the Software (including the source code to
the Software) from Licensor under the terms and conditions set forth below; and

 

WHEREAS, Licensor wishes to license the Software (including the source code to
the Software) to Licensee under the terms and conditions set forth below.

 

NOW, THEREFORE, the Parties mutually agree as follows:

 

1.GRANT OF LICENSE TO SOFTWARE

 

License Agreement. At the closing, the Licensor will grant to the Licensee a
regional, exclusive, 3 year, royalty bearing license under Licensor’s
intellectual property rights to use, demonstrate, market, offer for sale, sell,
license, and/or otherwise distribute the Software Platform to the following
geographic areas:

 

(a) Canada

(b) Mexico

 

In addition, Licensee shall have a right of first negotiation (the "ROFN'') to
expand the Territory upon notification from Licensor of its intention to
negotiate a license for the Software Platform (or a portion of it) for a new
Territory. Licensee must exercise such ROFN (if at all) by written notice to
Licensor within 5 business days after receiving the notice contemplated by the
previous sentence. In the event Licensee exercises the ROFN, the parties shall
negotiate in good faith with respect to the terms of such expansion.

 

Licensor reserves the right to alter the Licensee’s rights granted under
paragraph 1 for non-performance. Non-performance shall be evidenced by failure
of Licensee to contractually deliver business opportunities in the geographic
territories outlined above within 180 days of grant of this license. Licensor
shall notify Licensee in writing of non-performance and Licensee shall have an
additional 30 days to cure such non-performance. In the event that Licensee is
unable to cure the non-performance, Licensor shall have the right to alter the
geographic territory granted to Licensee under this agreement.

 

Unless notified in writing, License shall automatically renew annually after the
third anniversary date.

 

1.OWNERSHIP OF SOFTWARE    

1.Licensor’s title to the Software, whether in whole or in part, and all copies
thereof, and all rights of Licensor therein, will remain in and be the sole and
exclusive property of Licensor.    

1.Any and all enhancements, changes or derivative works, whether made by or on
behalf of Licensee, to the Software and all associated technical data and
information in connection therewith will remain in and be property of Licensor
until the transfer contemplated in section 2.1.    

1.PAYMENT, TAXES AND AUDITING    

1.The fees and other charges applicable to the Software are set out in Exhibit
A. The License Premium shall be paid pursuant to the Note issued to Licensor in
the form attached hereto as Exhibit A1.    

1.Within thirty (30) days of the end of each calendar quarter, Licensee will
provide Licensor with a report of the revenue received by it during the previous
quarter together with the payment of the 12.5% royalty thereon calculated in
accordance with Exhibit A. Licensor shall provide Licensee with an invoice for
its records immediately upon receipt of the quarterly payment.    

1.With respect to their respective revenue share license fee payments, the
Parties agree to pay all license fees, assessments, sales, use, personal
property, excise, and other taxes, and any penalties or interest thereon
("Taxes"), now or in the future imposed by any appropriate governmental body on
such Party with respect to the Software, or any portion thereof, and its
possession, use, operation, or maintenance during the term of the license
granted under this Agreement. If a Party is required by law to withhold income
taxes on any payment owed to the other Party, then such Party may deduct such
taxes from amounts owed and shall pay them to the appropriate tax authority,
provided that the paying Party shall deliver to the other an official receipt
for any taxes withheld and any other documents necessary to enable the
appropriate Party to claim tax credit.

 



1

 

 

 

   

1.Licensee shall keep reasonable records and books of account with respect to
all items for which payments may be due hereunder. On at least 45 days’ notice,
and no more frequently than once per calendar year, Licensor shall be entitled
to retain an independent third party accounting firm reasonably acceptable to
audit the records pertaining to payments under this Agreement for the purpose of
confirming the accuracy of payments. Any such audit shall be performed during
normal business hours and be subject to a standard confidentiality agreement.
The independent accounting firm shall only be allowed to report the results of
the audit. The audit will be conducted at Licensor’s expense unless the results
of such audit establish that inaccuracies in the quarterly reports have resulted
in an underpayment of more than five percent (5%) of the amount due in any
quarter, in which case Licensee will bear the expenses of the audit. In the
event of any underpayment, Licensee shall promptly remit to the Licensor all
amounts due together with interest calculated at a daily rate equal to 5%.

 

   

1.WARRANTIES    

1.Licensor warrants that it is the owner of the Software and has the right to
license the Software to Licensee.    

1.Licensee hereby acknowledges that Licensor does not give any other warranty
express or implied with respect to the Software.    

1.TERM AND TERMINATION    

1.This Agreement is effective on the Effective Date and unless earlier
terminated as a result of any default under clause 5.2 will remain in full force
and effect in perpetuity (the “Term”).    

1.The following will be considered a default hereunder:    

1.A party fails to perform when due any of its obligations under this Agreement
or breaches any term or condition of this Agreement and such failure or breach
is not remedied within fifteen (15) days after receipt of written notice from
the other party.    

1.A party becomes insolvent or makes an assignment for the benefit of creditors
or ceases to do business or institutes or has instituted against it any
proceedings for bankruptcy, reorganization, insolvency, or liquidation or other
proceedings under any bankruptcy or other law for the relief of debtors and such
proceedings are not terminated within fifteen (15) days after institution.    

1.A breach by Licensee of clause 6.2.    

Upon default by a Party, the other Party will have the right to terminate this
Agreement and will be entitled to exercise any and all rights and remedies
available to it at law or in equity.

 

1. SOURCE CODE

 

6.1 Licensor hereby grants to Licensee a royalty-free, annual license to use the
binary and object build code of the Software. Upon payment of the final amount
of the License Premium, Licensor shall transfer all right, title and interest to
the binary and object build code to Licensee subject to the standard commercial
terms and conditions.

 

6.2 Licensee acknowledging the importance and value that the source code has and
undertakes to the Licensor that until payment in full of the Note it shall not
dispose of (whether for value or not), license or distribute the source code or
any part thereof but may with the prior written approval of Licensor enter into
escrow agreements in respect of the same. Any breach of this clause shall
constitute a material breach by Licensee.

 



2

 

 

 

7. Notices

 

Except as otherwise provided for herein, all notices required or permitted to be
given hereunder shall be in writing and shall be sent by registered mail (return
receipt requested and postage prepaid), facsimile, overnight or two-day courier
or delivered-in-person and shall be addressed as follows:

If to Licensee:

Consorteum Holdings, Inc.

5045 Orbitor Road, Building 8

Suite 200

Mississauga, Ontario, Canada, L4W 4Y4  Attention: CEO  Fax: ___________

 

If to Licensor:

Tarsin Inc.

916 Southwood Blvd.

Incline Village, Nevada 89451   Attention: CEO   Fax: ___________

 

Either Party may change its address by a notice given to the other Party in the
manner set forth above. Mailed notices given as herein provided shall be
considered to have been given seven (7) days after the mailing thereof or
facsimile notices shall be considered to have been given on the day sent,
overnight or two-day courier sent notices shall be considered to have been given
two (2) days after sending, and delivered in person notices shall be considered
to have been given on the day of delivery.

 

8 GENERAL

 

8.1 Force Majeure. The obligations of the Parties will be temporarily suspended
in the event of, or for any delay in performance that results from any
circumstance beyond its reasonable control and without its fault or negligence,
including without limitation an act of God, war, riot, strike, accident, fire,
explosion, delay by carrier(s), or governmental orders. Any failure to perform
in accordance with this Agreement by the affected Party as a result of any such
interference or interruption will not be deemed in default. The Party which is
unable to perform or who is delayed in performance on account of the foregoing
will, in a timely manner; provide the other Party with written notification
explaining the reason for non-performance or delayed performance, and will exert
its best efforts to recommence performance as soon as possible. If the delay in
the affected Party's performance of its obligations continues for more than 60
(sixty) days, the Party not affected by the circumstances may terminate the
Agreement and no liability shall be incurred by either Party as a result of such
termination.

 

8.2 Relationship of the Parties. Each Party shall act as, and shall be, an
independent contractor in all aspects of this Agreement. Neither Party will act
or have authority to act as an agent for the other for any purpose whatsoever.
Nothing in this Agreement will be deemed to constitute or create a joint
venture, partnership or other formal business entity or fiduciary relationship
between Consorteum and Licensor.

 

8.3 Assignment. Neither Party may assign this Agreement or any of its rights or
obligations hereunder without the express written consent of the other Party.

 

8.4 Compliance with Laws. Both Parties agree to comply with all federal, state,
and local statutes, regulations, and ordinances of the United States and any
other jurisdiction applicable to the products and services delivered and each
Party’s performance under this Agreement.

 

8.5 Governing Law. This Agreement will be governed by the laws of the State of
Nevada without reference to conflict of laws provisions. The Parties consent to
the exclusive jurisdiction of the federal or state courts in Nevada and
expressly waive any objection or defense based on lack of jurisdiction or venue.

 

8.6 Severability. If any one or more of the provisions of this Agreement is held
to be unenforceable under applicable law, (a) such unenforceability shall not
affect any other provision of this Agreement; (b) this Agreement shall be
construed as if said unenforceable provision had not been contained therein; and
(c) the Parties shall negotiate in good faith to replace the unenforceable
provision by a provision which has the effect nearest to that of the provision
being replaced.

 

8.7 Expenses. Each Party shall be responsible for all expenses, including
attorney’s fees and costs, incurred by it in relation to the making, review and
negotiation of this Agreement, and to the fulfillment of its obligations as set
forth in this Agreement.

 

8.8 Titles, Headings and Subheadings. The titles, headings and subheadings used
throughout this Agreement are intended solely for convenience of reference and
form no part of this Agreement.

 

8.9 Counterparts. This Agreement may be executed in two or more counterparts,
each of which, when so executed, shall be deemed an original, but all of which
counterparts together shall constitute one and the same document.

 

8.10 Waiver. Failure or delay by either Party to exercise any right or power
under this Agreement will not operate as a waiver of such right or power.

 



3

 

 

 

8.11 Entire Agreement and Amendments. This Agreement, including any and all
Exhibits, as amended, constitute the complete and exclusive agreement between
the parties with respect to the subject matter hereof, superseding and replacing
any and all prior or contemporaneous agreements, communications, and
understandings, both written and oral, regarding such subject matter. This
Agreement may be amended only by a written document signed by authorized
representatives of both Parties.

 



IN WITNESS WHEREOF, each Party has caused this Agreement to be executed by its
duly authorized representative.

 



CONSORTEUM HOLDINGS, INC.   TARSIN INC., AS LICENSOR           Signature /s/
Craig A. Fielding                     Signature /s/John Osborne                
Craig Fielding   John Osborne   Printed Name   Printed Name   CEO   CEO   Title
  Title  



 

 

4

 





 

SCHEDULE A

DESCRIPTION OF SOFTWARE

 

CAPSA is a thin client mobile application platform for the development and
deployment of application and content-based mobile solutions. It simplifies the
task of developing and deploying applications that work on a broad range of
mobile handsets and different operating systems. It includes other related
software used in the development of the mobile marketing services application
set out below.

 

A fuller description of CAPSA is provided in the White Paper referenced below
(Exhibit C).

 

The elements that make up CAPSA include but are not be limited to:

 

Client code

Cloud setup and configuration

CMS code and application setup

Carrier messaging interfaces

Brand management

Transport layer control

Load testing scripts and accounts

Multi language support and management

Black and white list OS authentication management

Billing and commerce account management

Reporting

Legal and security documentation

 

Examples of CAPSA applications already available:

 

Dilbert

Mobile marketing application (Pechanga)

Mobile marketing services

Stations Sports Book

Hallmark

CAMELOT Demo

Lottery Demo

All gamming concept demos (Bally Spin Win)

 

All derivative applications currently in development or deployed. Any commercial
agreements already in place at closing with companies that have executed
agreements with Tarsin Inc. utilizing the CAPSA platform shall be conveyed to
Consorteum on the date hereof. Royalty payments shall be made on any revenue
generated by Consorteum as a result of these contracts.

 

Associated Documents

 

Exhibit C: The Capsa White Paper

 



5

 

 

EXHIBIT A

ROYALTY CHARGES

 

Consorteum shall pay to Licensor royalties in a sum equal to 12.5% of the
turnover receivable in respect of the Software licensed under this Agreement
after deducting from the amount of such turnover the costs payable to third
parties that are necessarily and properly incurred by Consorteum and that are
not reimbursed by any end user. For the avoidance of doubt, such costs payable
to third parties shall not, for the purposes of calculating turnover, include
costs of supporting, developing or maintaining the Software or any form of
management charges or other on-costs.

 

Licensee shall pay to Licensor an annual renewal fee of $100,000 due on or
before the anniversary date of the license.

 

Licensee and Licensor shall agree to an annual support fee based on total annual
turnover.

 

The annual license fee and support fee for the initial year is waived.

 

EXHIBIT B

ROYALTY ENHANCEMENT

 

Licensee shall continually strive to develop and enhance Royalties from the
Software by ensuring that is kept updated with a view to maximizing the
commercial application and value thereof. To that end Consorteum shall:

 

1.Continually develop and enhance the Software to ensure its relevance to the
markets it addresses.    

1.Correct any malfunction, defect, nonconformity or failure in the Software.    

1.Ensure that the Licensor’s intellectual property rights are maintained,
updated and safeguarded at all times and shall at its own cost take such actions
as Licensor in its absolute discretion requires in connection therewith.    

1.Apply for and register at its own cost all patents and other appropriate
intellectual property protection in respect of any enhancements, changes or
derivative works in respect of the Software.    

1.Distribute the Software on commercial terms negotiated at arm’s length.    

1.Use its best endeavors to maximize the Royalties from its distribution of the
Software.

 

 

EXHIBIT C

THE CAPSA WHITE PAPER

 

Provided as separate attachment.

 

 

 



6

 

